DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species K in the reply filed on 4/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 188-197 and 204-207 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essinger et al. (US Pub. No. 2012/0271398; hereinafter Essinger) in view of Yohanan et al. (US Pub. No. 2016/0361163; hereinafter Yohanan).
Essinger teaches the following regarding claim 188: a device assembly for endovascular prosthesis implantation in a human patient, the device assembly comprising a collapsed delivery configuration and an expanded deployed configuration, and the device assembly comprising when in the expanded deployed configuration: a) a stent frame (100 and/or 100’) (Fig. 2I) comprising a plurality of rigid support beams (1) of fixed length that extends longitudinally (Fig. 2I; paras. 0086-0087); a first layer (please see annotated Figure A, below), a second layer (Figure A), and a third layer (Figure A) of expandable stent cells (paras. 0035-0038), the layers stacked in a longitudinal direction (Fig. 2I), wherein each expandable stent cell of the first layer comprises a substantially diamond shape (Fig. 2I), wherein expandable stent cells of the second layer comprises at least a shape that is substantially diamond (Fig. 2I) and flares outwardly in a radial direction (at elements 3 and/or 13), and wherein each of the expandable stent cells of the third layer comprises two of said rigid support beams (Figure A, Fig. 2I); b) a valve (102) attached to the plurality of support beams (paras. 0081-0083); and c) an expandable sealing skirt (inner and outer skirt) coupled to the stent frame (Figs. 1, 9; paras. 0034, 0098-0101), the expandable sealing skirt comprising a non-protruding region (at the inner portion of the skirt) and a protruding region (at the outer portion of the skirt) extending radially from the expandable stent cells of the stent frame (Figs. 1, 9; paras. 0034, 0098-0101).  
Regarding claims 188, Essinger teaches the limitations of the claimed invention, as described above. It further teaches that its stent cells can have a concave shape as the frame bows inwardly (Figs. 1-4). However, it does not teach the stent frame comprising a hexagon shape adjacent to the second layer of stent cells. Yohanan teaches that it is well known in the art that stent frames are provided with expandable stent cells that have a variety of shapes (Figs. 5-15, 18A-18B), including a hexagon shape (Figs. 5-6; paras. 0053-0056), for the purpose of providing the stent with the desired crimping profile, stability, and radial strength needed to suit its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shapes of some of the stent cells of Essinger to comprise a hexagon, as taught by Yohanan, as would be needed to provide the stent with the desired crimping profile, stability, and radial strength needed to suit its implantation site.

    PNG
    media_image1.png
    579
    530
    media_image1.png
    Greyscale

Figure A.


Essinger teaches the following regarding claim 189: the device assembly of claim 188, wherein a protruding thickness of the protruding region along the radial direction is spatially variable at least along a longitudinal direction (Fig. 1; paras. 0098-0101).  
Regarding claims 190-197, Essinger teaches the limitations of the claimed invention, as described above. However, it does not teach the protruding region of the skirt comprising protruding cells and connecting regions connecting the protruding cells. Yohanan teaches a stent frame comprising a sealing skirt (106) comprising a protruding region of protruding cells (portions of element 106 that are extending through the cells of the stent frame), which expand radially beyond the expandable stent cells (Figs. 5-6; paras. 0054-0058), and connecting regions (portions of element 106 that attach the protruding cells together) (Figs. 5-6; paras. 0054-0058), for the purpose of providing the frame with the desired mechanical characteristics and crimping profile needed to fit the implantation site. The protruding cells of Yohanan comprise a pattern reflecting a stent cell pattern of the stent frame (Figs. 5-6). The protruding cells of Yohanan extend through the lower, first layer of the expandable stent cells (Figs. 5-6).  The connecting regions of element 106 are coincident with one or more legs of said expendable stent cells, or are coincident with at least one or more inflections of said expendable stent cells, or a combination thereof (Figs. 5-6, as the connecting regions are located at the struts and the joining regions of the stent cells). When the device assembly is in the expanded deployed configuration, one or more of the protruding cells comprises a cross section along a radial direction that is substantially a triangle (Figs. 8-9). The protruding region of Yohanan forms a protruding ring around the frame (Figs. 8-9). The protruding ring when viewed longitudinally from the proximal to distal end of the protruding region, has protruding cells around an entire circumference of the protruding region (Figs. 7-9).  
It would have been obvious to one having ordinary skill in the art to modify the sealing skirt of Essinger with the sealing skirt taught by Yohanan in order to provide the device with the desired mechanical characteristics and crimping profile needed to fit the implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of sealing skirt for another, is generally considered to be within the level of ordinary skill in the art.
Essinger teaches the following regarding claim 196: the device assembly of 188, wherein the protruding region forms a protruding ring (Figs. 1, 9).  
Essinger teaches the following regarding claim 204: the device assembly of claim 188, wherein the plurality of support beams are provided with bores (openings at elements 2 and/or 12) for allowing attachment of the valve or the expandable sealing skirt thereto (paras. 0008, 0080, 0150-0152).  
Essinger teaches the following regarding claim 205: the device assembly of claim 188, wherein the stent frame comprises a top or proximal portion (Fig. 2I), and a bottom or distal portion (Fig. 2I).  
Essinger teaches the following regarding claim 206: the device assembly of claim 205, wherein the top portion is more proximal than the bottom portion (Fig. 2I).  
Essinger teaches the following regarding claim 207: the device assembly of claim 205, wherein the stent frame comprises a cross section that is substantially circular at the bottom portion or at the first layer of stent cells (Fig. 2I).

Claims 198-203 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essinger in view of Yohanan further in view of Delaloye et al. (US Pub. No. 2013/0274873; hereinafter Delaloye).
Essinger, as modified by Yohanan, teaches the limitations of the claimed invention, as described above. However, they do not recite the protruding cells, the connecting region, or both, comprising foam. Delaloye teaches a stent valve device having a sealing material comprising foam (paras. 0025-0026, 0072-0076), for the purpose of allowing the sealing material to be more easily expanded without the potential need of additional instrumentation. The foam has an open pore structure, a closed pore structure, or a combination (paras. 0026, 0072).  It would have been obvious to one having ordinary skill in the art to modify the sealing materials of Essinger and Yohanan, to comprise a foam, as taught by Delaloye, in order to allow the sealing material to be more easily expanded without the potential need of additional instrumentation. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of sealing material for another, is generally considered to be within the level of ordinary skill in the art.
Further regarding claims 200-203, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal porosities needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed types of porosities, the optimization of the porosities, would have been obvious at the time of applicant's invention in view of the teachings of Essinger, Yohanan, and Delaloye. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774